Citation Nr: 0019058	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  97-29 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the appellant's claim to service connection for 
hepatitis.

2. Entitlement to service connection for impotence secondary 
to epididymitis.

3. Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
thrombophlebitis.

4. Whether there was clear and unmistakable error in the May 
18th, 1993 rating decision which denied service connection 
for thrombophlebitis.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from December 1971 to 
December 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the North Little Rock, Arkansas, 
Department of Veterans Affairs (VA) Regional Office (RO).



FINDINGS OF FACT

1. Service connection for hepatitis was last denied by the RO 
in December 1988; the appellant was notified of that 
decision later that month and there was no appeal filed 
within one year of that notification.

2. Evidence submitted in support of the appellant's petition 
to reopen his claim for service connection for hepatitis 
while new, in that it has not been previously considered 
by VA, does not establish the presence of hepatitis or 
residuals thereof which is related to the appellant's 
period of active duty.

3. There is no competent evidence of record to relate 
impotence to the service-connected epididymitis.

4. There is no competent evidence of record to relate the 
presence of thrombophlebitis to blood tests conducted at a 
VA facility.

5. The appellant has not alleged specific errors of fact or 
law constituting a valid claim of clear and unmistakable 
error in the May 18th, 1993 rating decision that denied 
service connection on a direct incurrence basis for 
thrombophlebitis.



CONCLUSIONS OF LAW

1. The December 1988 decision by the RO denying the 
appellant's claim for service connection for hepatitis is 
final; evidence submitted since that decision does not 
constitute new and material evidence which allows the 
Board to reopen and review the appellant's claim.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).

2. The claim for service connection for impotence secondary 
to epididymitis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3. The claim for benefits pursuant to 38 U.S.C.A. § 1151 for 
thrombophlebitis alleged to be the result of blood tests 
conducted at a VA facility is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

4. The appellant has not submitted a well grounded claim that 
clear and unmistakable error was present in the May 18th, 
1993 decision that denied service connection for 
thrombophlebitis on a direct incurrence basis.  38 
U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In evaluating the appellant's current petition to reopen his 
claim for service connection for hepatitis, the Board 
considers all evidence submitted by the appellant or obtained 
on his behalf since the last final denial in order to 
determine whether this claim must be reopened and 
readjudicated on its merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In this case, service connection for hepatitis 
was last denied by the RO in December 1988.  At that time, 
the rating board noted that no new and material evidence had 
been submitted to address the lack of findings of hepatitis 
on VA examination in November 1974 and the fact that the 
appellant was treated during service for hepatitis due to 
improper drug use determined by the service to be misconduct.

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter "Court"), the Board may reopen and review a 
claim which has been previously denied only if new and 
material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

To determine whether new and material evidence has been 
presented, the Court, in Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), outlined a three-step process for reopening 
claims under the Federal Circuit's holding in Hodge, supra:  
First, VA must determine whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a).  If the newly 
presented evidence is not "new," the claim to reopen fails 
on that basis and no further analysis of the evidence is 
required.  Similarly, if "new" evidence is not "material," 
in the sense that does not bear directly and substantially 
upon the specific matter under consideration and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156 
(1999).  Second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a).  There is no duty to assist in the 
absence of a well-grounded claim.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) cert. denied, sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  See also Winters v. West, 12 
Vet. App. 203 (1999).  Third, if the claim is well grounded, 
VA may evaluate the merits after ensuring the duty to assist 
under 38 U.S.C. § 5107(b) has been fulfilled.  See also 
Winters v. West, 12 Vet. App. 203 (1999) (en banc). 

The questions involved in determining whether evidence is new 
and material are sequential questions and a negative answer 
to any one of them ends the inquiry and the claim to reopen a 
previously and finally disallowed claim must be denied.  
Therefore, if the newly presented evidence is not "new," 
the claim to reopen fails on that basis and no further 
analysis of the evidence is required.  Similarly, if "new" 
evidence is not "material" in the sense that it is not 
relevant to and probative of the specific matter under 
consideration, the claim to reopen fails on that basis and 
the inquiry ends.  See Evans, at 286 (holding that "new" 
evidence was not relevant to and probative of a nexus between 
the claimed psychiatric disorder and an in-service injury or 
disease which was the "issue at hand" in the case, and 
therefore the "new" evidence was not "material" evidence 
and the inquiry ended, notwithstanding "old" evidence in 
the record pertaining to a nexus between the veteran's 
psychiatric disorder and his military service).

In reviewing the appellant's petition to reopen his claim, 
the Board notes that the specified basis for the prior denial 
was the lack of evidence to establish the presence of any 
residual disability attributable to hepatitis.  Evidence 
added to the record since 1988 includes VA hospitalization 
reports dated in 1992, 1993, 1994 and 1995 as well as 
testimony offered at a hearing before a Hearing Officer in 
May 1997 and a private physician's statement dated in 
December 1999.

The Board finds that the above medical evidence is new in 
that it has not been previously considered in the 
adjudication of the appellant's claim for service connection.  
However, the Board finds that this evidence is not material 
since there are no competent findings showing the presence of 
current residuals hepatitis related to the appellant's 
service.  The Board notes that the hepatitis for which the 
appellant was treated during service in September 1972 was 
found to be due to improper drug use and the result of 
misconduct.  Direct service connection may be granted only 
when a disability was incurred or aggravated in line of duty 
and not the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, the result of 
his abuse of drugs.  38 C.F.R. § 3.301(a) (1999).  However, 
in view of the lack of competent findings of current 
hepatitis related disability, the Board finds the issue of 
misconduct in regard to this matter to be irrelevant.  See 
Degmatich v. Brown, 104 F.3d 1328 (1997) (accepting the 
Secretary's interpretation of 38 U.S.C. § 1131 that requires 
a currently existing disability).

In view of the above, the evidence submitted in support of 
the current petition to reopen the claim for service 
connection for hepatitis does not bear directly and 
substantially on the matter at hand and is not found to be so 
significant, either by itself or in connection with evidence 
already of record, that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board notes that the RO in its adjudication of this claim 
recited the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), which was invalidated by the United 
States Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (1998).  However, the Board finds that 
the RO's decision was based upon the failure by the appellant 
to submit new and material evidence.  The recitation of the 
invalidated Colvin test within the Statement of the Case is 
deemed to be harmless error in light of the sequential nature 
of the adjudication of claims involving prior final decisions 
and the fact that the RO adjudicators in actuality did not 
reach the point in their decision-making where that test 
would have been applicable.  The evidence submitted in 
support of these claims was not new and material and the RO, 
although citing in the supplemental statement of the case the 
now-overruled test of whether the evidence presented a 
"reasonable possibility" of changing the prior outcome in 
their adjudication, clearly found that the evidence was not 
material because it did not indicate the presence of any 
current hepatitis related disability.  Furthermore, there is 
no indication within the record that the appellant was 
influenced to his detriment in the submission of evidence or 
arguments by recitation of the invalidated test.  The 
supplemental statement of the case properly cited the 
applicable regulation, 38 C.F.R. § 3.156(a).

In the absence of any additional new and material evidence, 
the claim for service connection for hepatitis is not 
reopened.

II.  Well Grounded Claims

Impotence secondary to Epididymitis, Benefits pursuant to 38 
U.S.C.A. § 1151 for Thrombophlebitis and Clear and 
Unmistakable Error in the May 18th, 1993 Rating Decision.

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Idem.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; See Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Furthermore, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (1999).

Impotence secondary to Epididymitis

Upon careful consideration of the evidence of record in this 
case, the Board finds that the appellant has failed to submit 
evidence of a well grounded claim for service connection for 
impotence secondary to epididymitis.  As noted above, to meet 
the requirement of a well grounded claim such to allow for 
analysis of the merits of a claim for service connection, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown supra.  In this case, the evidence of record 
does not reflect any competent evidence to relate the 
presence of any current impotence to the appellant's service-
connected epididymitis.  In fact, on VA genitourinary 
examination in November 1998, the examiner noted that there 
is no known connection between chronic epididymitis and 
impotence.  Furthermore, the appellant, through his 
representative in April 2000, indicated that he did not have 
any evidence indicating a relationship between impotence and 
epididymitis.

In the absence of competent evidence to relate the presence 
of any current impotence disability to the appellant's 
service-connected epididymitis, this claim fails to the meet 
the threshold pleading requirement of a well grounded claim.  

Benefits pursuant to 1151 for Thrombophlebitis

Initially, the Board notes that during the pendency of this 
claim, there were changes in the regulations governing 
adjudication of claims pursuant to 38 U.S.C.A. § 1151.  In 
Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom., 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd sub 
nom., Brown v. Gardner, 115 S. Ct. 552 (1994), the United 
States Supreme Court affirmed lower court rulings which held 
that VA's regulation at 38 C.F.R. § 3.358(c)(3) was invalid 
to the extent it precluded compensation under 38 U.S.C.A. 
§ 1151 unless the additional disability resulted from an 
"accident (an unforeseen, untoward event)" or 
"carelessness, negligence, lack of proper skill, error in 
judgment or similar instances of indicated fault on the part 
of the [VA]."  This subsection of 38 C.F.R. § 3.358 was 
found to be ultra vires by the Supreme Court because it added 
a fault standard where none existed in the statutory 
provision.  The Supreme Court concluded that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection (i.e., no "fault") between the additional 
disability and the VA treatment (or lack thereof).

However, the Supreme Court indicated that 38 U.S.C.A. § 1151 
could not be applied on a strictly no-fault basis: 
"[a]ssuming that the connection is limited to proximate 
causation so as to narrow the class of compensable cases, 
that narrowing occurs by eliminating remote consequences, not 
by requiring a demonstration of fault."  On this point, the 
Supreme Court observed that it would be unreasonable to 
believe that Congress intended to compensate veterans for the 
necessary consequences of treatment to which they consented, 
i.e., compensating a veteran who consents to the amputation 
of a gangrenous limb for the loss of the limb.

In response to the Supreme Court's decision in Gardner, 
38 C.F.R. § 3.358(c)(3) was amended in March 1995.  The 
revised section (c)(3) of 38 C.F.R. § 3.358 provides that 
compensation under section 1151 will not be payable for the 
"necessary consequences" of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  Additionally, it is noted that 
section 1151 of 38 U.S.C.A. was subsequently amended by 
Congress during the pendency of this appeal with the passage 
of Public Law 104-204, the VA and Housing and Urban 
Development, and Independent Agencies Appropriations Act of 
1997, 110 Stat. 2874, 2926 (Sep. 26, 1996).  Section 422(a) 
of that act amended 38 U.S.C.A. § 1151 to provide, in effect, 
that compensation on the basis of disability as a result of 
VA medical treatment would be payable only where disability 
was due to fault on the part of VA or an event not reasonably 
foreseeable.  However, the newly amended provisions of 
section 1151 are not for application in this case because 
this claim was filed before October 1, 1997.  See VAOPGCPREC 
40-97, 63 Fed. Reg. 31623 (1998).  Thus, the old version of 
section 1151 will control the disposition of this appeal.

In this regard, the Board notes that this case was 
adjudicated by the RO in January 1998, with consideration of 
the regulation applicable to claims received before October 
1st, 1997.  See Statement of the Case under cover letter 
dated February 9th, 1999.  The RO denied the claim for 
benefits pursuant to 38 U.S.C.A. § 1151 on the basis that the 
evidence of record failed to establish a relationship between 
the presence of thrombophlebitis and blood tests performed in 
June or July 1988, by VA.

Accordingly, in view of the above, to establish entitlement 
to benefits pursuant to 38 U.S.C.A. § 1151, it must be shown 
that disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination.  Specifically, for a claim seeking 
compensation for injuries incurred or aggravated by VA 
medical care to be well grounded, a claimant must provide 
medical evidence of a current disability, medical evidence, 
or in certain circumstances lay evidence of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation, and medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Furthermore, where the determinative issue 
involves medical causation or medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required to establish that 
the claim is well grounded.  See Jimison v. West, 13 Vet. 
App. 75 (1999).

After careful review of the evidence of record, the Board 
concludes that the appellant has failed to submit a well 
grounded claim for benefits pursuant to 38 U.S.C.A. § 1151 
for thrombophlebitis as the result of blood tests performed 
at a VA facility.  There is no competent medical evidence of 
record to relate the presence of thrombophlebitis to blood 
tests by VA.  While the appellant has testified that he was 
told by physicians that the thrombophlebitis was due to the 
blood tests, there is no competent medical evidence of record 
to corroborate these assertions.  In these circumstances, the 
appellant's testimony alone is not deemed to be of sufficient 
probative value to well ground his claim in light of his lack 
of medical expertise to address the reported relationship.

The Board notes that while the appellant may be competent to 
offer evidence regarding symptoms, Savage v. Gober, 10 Vet. 
App. 489 (1997), he is not competent to diagnose the presence 
of a current disability or to relate the presence of any 
current disability to any particular event or period of time.  
Such a relationship, which involves a medical diagnosis, must 
be identified by an appropriate medical expert.  See Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issues involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's 
contentions and testimony with respect to the above claims; 
however, through these statements alone, he cannot meet the 
burden imposed by section 5107(a) merely by presenting lay 
beliefs as to his current diagnoses and their relationship to 
service because his current diagnoses and their relationship 
to any causative factor or other disability, as noted above, 
is a medical conclusion and lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Consequently, lay assertions of medical etiology 
or diagnosis cannot constitute evidence to render a claim 
well grounded under section 5107(a).

The appellant's attorney argues the following in a letter 
dated in April 2000 which serves as the appellant's 
substantive appeal:

The veteran has established he has 
developed thrombophlebitis as a 
result of draining blood when the 
stent was inserted.  Dr. Evans has 
opined that in fact this is what 
caused the thrombophlebitis and was 
based upon his review of the records 
and the veteran's history.

The appellant's attorney went on to explain that the private 
physician, Dr. Evans, had reviewed the records and that, in 
fact, he was furnished such records.  According to the 
appellant's attorney, this is sufficient to show a nexus 
between VA treatment and the development of thrombophlebitis 
and is sufficient to well ground the claim.

The Board has carefully reviewed the December 1999 report 
from Dr. Evans and concludes that there is no indication that 
the physician reviewed the VA hospitalization records and 
made a determination, based on this evidence, that the 
insertion of a stent caused thrombophlebitis, as argued by 
the appellant's attorney.  In the referenced letter, Dr. 
Evans reported the following:

While (the veteran) was in the VA 
Hospital as a civilian he had 
numerous blood samples drawn.  
"they were testing for Aids".  As 
a consequence he lost the remaining 
veins in his arms and hands that 
were not already clotted by his IV 
drug use.

(The veteran) states the medics then 
drew blood from the inner part of 
his left thigh (points to area of 
where the saphenous vein empties 
into the femoral Vein) where he 
later developed thrombophlebitis for 
which a stent was inserted to catch 
future clots.
. . . .
(The veteran) is seeking 
compensation of some kind for the 
(thrombophlebitis) which occurred at 
the hands of the VA.

The physician did not make any reference to VA medical 
reports and did not express his own opinion as to whether the 
veteran developed thrombophlebitis due to the insertion of a 
stent.  The Board does not consider the physician's written 
comments as constituting a medical opinion, but rather mere 
reporting of the appellant's own lay contentions regarding 
medical causation.

Where claims are not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claims; however, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not indicated that 
there is additional evidence available which has not been 
associated with the claims folder.  Accordingly, the Board 
concludes that VA met its obligations under 38 U.S.C.A. 
§ 5103(a).  

Clear and Unmistakable Error in the May 18th, 1992 Rating 
Decision

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that for there to be a 
valid claim of clear and unmistakable error, there must have 
been an error in the prior adjudication of a claim.  Either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the legal provisions effective at 
the time were improperly applied; a mere difference of 
opinion in the outcome of the adjudication does not provide a 
basis to find the VA committed administrative error during 
the adjudication process.  See Robie v. Derwinski, 1 Vet.App. 
612 (1991).  Moreover, the Court has stated that clear and 
unmistakable error is "undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet.App. 310, 313-14 (1992).

Furthermore, to reasonably raise a claim of clear and 
unmistakable error, the United States Court of Veterans 
Appeals held in Fugo v. Brown, 6 Vet.App. 40 (1993), en banc 
review denied, 6 Vet.App. 162 (1994), that an appellant must 
with some degree of specificity, identify the alleged error 
and provide persuasive reasons why the result would have been 
different but for the alleged error.  Fugo, 6 Vet.App. at 44 
(1993).  The error must be of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo, 6 Vet.App at 43 (1993).

To make a valid (well grounded) claim of CUE, a claimant must 
assert more than a disagreement as to how the facts were 
weighed and evaluated.  Russell, supra, at 313.  "[M]erely 
to aver that there was CUE in a case is not sufficient to 
raise the issue."  Fugo, 6 Vet.App. at 43 (1993).  To 
reasonably raise the issue of clear and unmistakable error, a 
claimant must provide some specificity as to what the alleged 
error is.  Fugo at 44.  Furthermore, where a valid claim of 
clear and unmistakable error has not been raised, it is not 
well grounded.  Newman v. Brown, 5 Vet.App. 99 (1993).  

The appellant, through his representative, has argued that 
the May 18th, 1993 rating decision which denied service 
connection for thrombophlebitis of the left leg, was clearly 
and unmistakably erroneous.  It is contended that the 
appellant was seeking benefits pursuant to 38 U.S.C.A. § 1151 
and that the RO's adjudication of the claim on the basis of 
direct incurrence during service was in error.  However, the 
Board finds that the assertion of a theory of entitlement, 
different from which was originally adjudicated by the RO, 
does not meet the criteria for a valid challenge of the 
decision by the RO based upon clear and unmistakable error.  
In fact, careful review of the record reveals that the 
appellant's claim, received by VA in February 1993, makes no 
mention of entitlement to benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151.  Specifically, his VA Form 21-4138, 
Statement in Support of Claim provided the following:

I request to be considered for s/c for 
blood clots that have formed in my left 
leg.  (Deep vein (sic) thrombosis, left 
lower extremity.)

Please secure all LRVAMC treatment 
(inpatient) and (outpatient) records for 
the problems I am having with my left 
leg.

The requested records were obtained and a decision was 
rendered in May 1993.  The appellant was notified of that 
decision and there was no Notice of Disagreement filed within 
one year of that notification.  While the RO concluded in 
June 1998, that the alleged error in not considering 
entitlement under 38 U.S.C.A. § 1151 was harmless since it 
would not have changed the outcome of the decision, the Board 
does not reach this point in our analysis as the record 
clearly reflects the appellant's February 1993 claim which is 
entirely devoid of any reference to 38 U.S.C.A. § 1151.  
Given these circumstances, the Board finds that there has 
been no allegation of error that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo, 6 Vet.App 
at 43 (1993).  The appellant submitted a claim for service 
connection for thrombosis of the left leg and the RO 
adjudicated that decision as it would any other claim for 
service connection.  The assertion that the RO committed 
clear and unmistakable error by failing to adjudicate the 
claim on the basis of a completely separate theory of 
entitlement is a non sequitur when viewed in light of the 
above facts.  As such, these arguments are found to be 
insufficient to raise a valid claim of clear and unmistakable 
error and the claim is not well grounded.  See Newman v. 
Brown, 5 Vet.App. 99 (1993). 

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
appellant has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet.App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein as his claim, based upon the merits of the issue, 
inherently includes the assertion that it meets the threshold 
requirement of being well grounded.  See Meyer v. Brown, 9 
Vet. App. 425 (1996).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

